Title: To Thomas Jefferson from John Sergeant of New Stockbridge, 25 June 1803
From: Sergeant, John
To: Jefferson, Thomas


          
            Honourable Sir.
            New Stockbridge in the vicinityof Oneida June 25th. 1803.
          
          Mr Parish Subagent for Indian affairs of the six nations informes me that Mr Irvine the Superintendant having had no instructions from the war office to pay over to me the proportion of the Annuity coming to the Stockbridge Indians, he therefore don’t feel himself authorised to do it untill further orders. By looking at Col: Pickerings Treaty with the six nations, your Excellency will find the Stockbridge Indians being in close connection with them. ever since that Treaty have always received their proportion which has hitherto been $354 a year but as their numbers have of late been increased to about 600 by the removal of a Tribe of Delawares from New Jersey in strick propriety the sum might also be increased. The above sum of $354 by a particular agreement between our Cheifs and the Secretary at War as I have also understood during the good pleasure of the President of the United States about five years since was agreed to be sent in money and paid to me to be laid out for the general publick benefit of the Tribe, since which it has always been done by the former Superintendant and generally been paid in Feb: every year.
          
          I have been in advance between two and three hundred hundred dollars to promote their publick Intrest and am now suffering for want of my money.
          Mr Parish is here and has satisfied himself with regard to expending the publick money. proposes to write immediately to the Secretary of War on the subject. This is therefore to request your Excellencys friendship to confer with Mr Darborn that the necessary orders and instructions be immediately forwarded whereby myself and Indians might obtain relief.
          I have not received any communications from my people who are gone on the western Mission since the 10th. Jany. as they are not returned and from slight information believe they are visiting the Tribes on the Waters of the Missisipi. hope they will do much publick good. with due respect remain your Excellencys most humble servant
          
            John Sergeant.
          
        